t c memo united_states tax_court grisel a smyth petitioner v commissioner of internal revenue respondent docket no filed date ira a lipstet for petitioner maria cerina de ramos for respondent memorandum findings_of_fact and opinion holmes judge the code helps the working poor who care for dependent_children with tax exemptions credits and even outright subsidies the court notes that petitioner’s counsel volunteered to help generally at calendar call he was moved by ms smyth’s testimony and entered an appearance for her after trial we are very grateful for his exceptional pro bono work on her case grisel smyth is a loving grandmother who provided a home and care for her two young grandchildren on her tax_return she claimed them as her dependents and asked the irs to send her a check for almost dollar_figure--a refund of over dollar_figure for the taxes withheld on her income plus almost dollar_figure in refundable credits the commissioner denied her claim the reason smyth’s unemployed son had already claimed the children on his tax_return gotten a check from the government and cashed it to spend on drugs the commissioner does not defend the justice of this result but says the law requires it we must decide if he is correct findings_of_fact smyth is a certified nursing assistant who lives in el paso texas for all of smyth’s adult son his wife and their two young children who were then and years old lived with smyth in her home the children j h k s and j h y s are smyth’s grandchildren smyth’s job is hard and it does not pay much but with her wages and social_security_benefits smyth had a higher adjusted_gross_income than either her son or his wife and in she provided we refer to minor children by their initials see rule a and unless we say otherwise all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all the financial support for the household because her son did not work and he was into dealing drugs while his wife stayed home and took care of the babies smyth timely filed her income_tax return claiming j h k s and j h y s as her dependents after her son told her that he and his wife were not going to file and that she should try to get back some of the money she had spent supporting his family all seemed well until smyth received a notice_of_deficiency from the irs in date that increased her tax by more than dollar_figure and determined a penalty of another dollar_figure the notice told her that the irs had decided that j h k s and j h y s were not her qualifying children qualifying children is a phrase in tax law that has a very specific meaning and if a taxpayer like smyth doesn’t have qualifying children it means that she doesn’t get dependency_exemption deductions child tax_credits or earned-income credits and can’t even use the head-of-household filing_status at first smyth thought she might have been the victim of identity theft but then realized that someone else had claimed dependency_exemption deductions for j h k s and j h y s for the same year smyth’s son later admitted that that someone was he and his wife smyth’s son then offered to write an affidavit in support of her the commissioner dropped his effort to assess this penalty before trial position and even went so far as to prepare an amended return that deleted his claim that j h k s and j h y s were his dependents a copy of this amended_return was given to the commissioner’s counsel two weeks before trial opinion tax day can actually be payday for low-income workers with children having a child can entitle a taxpayer to not only an extra exemption on her return but also a child_tax_credit an earned-income credit and a host of other tax-related benefits together these tax incentives can reduce a taxpayer’s liability and even increase her refund for the year by several thousand dollars one can see the effect of this system here smyth does not make a lot of money at her job and the refund and subsidies in her case would boost her after-tax_income by about there is however a catch--a taxpayer can claim these benefits only if the child is a qualifying_child which is a simple idea in life but in law is elaborately defined i qualifying_child most people would think they know what a child is but in tax law having a child is not enough--the little one must be a qualifying_child to be a taxpayer’s qualifying_child he must bear a certain relationship to the taxpayer including child or grandchild share a home with the taxpayer for more than half of the tax_year be less than years old not provide more than half of his own support and not file a joint_return sec_152 the parties agree that in j h k s and j h y s were qualifying children of smyth they are her grandchildren lived with her for all of are less than years old had no income of their own and are much too young to have filed joint returns the code however lets only one person claim each qualifying_child each year smyth’s grandchildren are also the qualifying children of their parents smyth’s son and his wife and that’s the problem here congress predicted that there would be some families where more than one person could say a child was her qualifying_child so the code has tie-breaking rules the commissioner argues that smyth isn’t allowed to claim j h k s and j h y s because under these tie-breaker rules their parents and not their grandmother get to claim them and he might be right--if the same children are the qualifying children of both their parents and someone else then only the parents can claim the children sec_152 however if the children’s parents do not claim them then another taxpayer may claim the children as her qualifying children if that taxpayer has a higher adjusted_gross_income than either parent sec_152 the commissioner argues that this exception in sec_152 doesn’t come into play here because smyth’s son and his wife the children’s parents claimed j h k s and j h y s on their joint_return for smyth argues that the irs is wrong for two reasons the first is that smyth’s son and his wife never filed an original return the second is that even if he and his wife did file an original return they also filed an amended_return before trial in which they released any claim they had to j h k s and j h y s as their qualifying children if either of these is true then smyth herself may claim j h k s and j h y s as her qualifying children under sec_152 because she had the highest adjusted_gross_income in the household that year we will look at each of these arguments a original return there is little evidence to support smyth’s argument that her son and his wife did not file an original return the only evidence she had was that she claimed the children on her own return she argues that this should shift the burden of proving that her son filed a return to the irs and points us to shimanek v commissioner tcmemo_2015_165 but that case is different in shimanek the parties had let into evidence the sworn statement of a witness who wasn’t in court to testify that was enough evidence to shift the burden_of_proof but there’s no sworn statement from smyth’s son or his wife or any other witness in the record of this case we do have smyth’s own testimony and we did believe her when she said that she didn’t know her son and his wife had filed their own return claiming j h k s and j h y s as their qualifying children we also believe her when she said that she would never have claimed her grandchildren as her own qualifying children if she thought her son had done so too but this is evidence of her own honesty and good_faith it is not enough proof that her son didn’t say one thing and do another we have to find that it is more_likely_than_not that smyth’s son and his wife did indeed file an original return on which they claimed j h k s and j h y s as their qualifying children the irs has a program that automatically flags returns for further investigation if it notices by searching for duplicate social_security numbers that more than one taxpayer has claimed the same qualifying_child it’s therefore highly likely that smyth’s return was chosen for see internal_revenue_manual irm pt dollar_figure date discussing the duplicate taxpayer_identification_number dup tin program id pt noting that dup tin cases are systemically processed using automated correspondence exam ace processing see also id pt continued review because her son and his wife had already filed an original return on which they claimed j h k s and j h y s smyth also testified that her son admitted he filed a return in order to get the refund for his drugs and prepared an amended_return presumably to correct his previously filed original return both support our finding that smyth’s son and his wife filed an original return b amended return remember though that smyth has a backup argument she also argues that her son and his wife filed an amended return to take back their claim that j h k s and j h y s were their qualifying children this raises two more questions did they actually file an amended_return and if they did would it change the outcome of this case filing a return the code doesn’t define the word file but sec_6091 helps us that section says that a taxpayer must file her income_tax return in the internal_revenue_district where she resides or at the service_center for that same district sec_6091 most taxpayers also have to file any amended_return with the correct service_center sec_1_6091-2 income_tax regs a taxpayer who continued date wants to file an amended_return does not have to mail it to the irs he can hand carry it and turn it in to any person assigned the responsibility to receive hand-carried returns in the local internal_revenue_service office id para d see also sec_301_6091-1 proced admin regs defining hand carried it is undisputed that smyth’s son and his wife prepared an amended return smyth claims that they filed this amended_return when a copy was delivered by their return preparer to the commissioner’s counsel that’s a problem for smyth here because we have already mentioned in another case that hand delivery of a return to counsel for respondent does not constitute the filing of that return quarterman v commissioner tcmemo_2004_241 wl at n here the problem is that the commissioner’s counsel is neither the service_center that serves taxpayers living in el paso nor a person that the irs has assigned to receive returns for the local irs office therefore we have to find that the amended_return was not properly filed and cannot be the basis for a claim that smyth’s son and his wife gave up their right to claim j h k s and j h y s as their qualifying children quarterman is not the only case like this in 78_tc_412 we found that delivery of a return to an irs agent did not amount to the filing of the return and in friedmann v commissioner t c memo wl at aff’d 80_fedappx_285 3d cir we held that the revenue_agent was not the prescribed place for filing this court has even held that a return mailed to the wrong service_center is not officially filed unless and until it is received by the correct service_center see 96_tc_802 relinquishing tax benefits related to qualifying children once we find that smyth’s son and his wife filed an original return claiming j h k s and j h y s as their qualifying children but failed to file an amended_return giving up that claim this case looks a lot like brooks v commissioner tcmemo_2013_141 in brooks a taxpayer was living with her daughter and the daughter’s son who was the taxpayer’s grandson the boy was the qualifying_child of both his mother and the taxpayer and each claimed him on her tax_return just like they did here these claims triggered an audit after the audit began the daughter prepared an amended_return taking back her claim that the boy was her qualifying_child but she never filed it with the irs we held in a few cases imply that an amended_return could under the right circumstances be used to give up a previously claimed dependency_exemption deduction in brooks we suggested that if the taxpayer’s daughter had prepared an amended_return releasing her claim before the irs started auditing her mother and had filed it with the irs before trial then the court might have reached a different result and in mcbride v commissioner tcmemo_2015_6 we continued that case that o n this record we cannot conclude that the daughter had released her claim to the dependency_exemption deduction id at the same is true here--we can’t find that smyth’s son and his wife gave up their right to treat j h k s and j h y s as their qualifying children that means that under the tie-breaker rules they and not smyth get to claim the children ii tax benefits having decided that smyth may not treat j h k s and j h y s as her qualifying children for we next need to address how this affects her return under sec_151 a taxpayer is allowed an exemption for each person who is her dependent for the year the term dependent means either a qualifying_child or a qualifying_relative sec_152 a person may be considered a qualifying_relative of a taxpayer only if he is not the qualifying continued suggested that a grandfather might be entitled to a dependency_exemption deduction for his grandchild if the child’s mother had correctly filed an amended_return giving up her claim before the irs was barred from determining a deficiency against her id at we note that the commissioner points out in his brief that allowing a taxpayer to amend his return--and essentially give his dependency_exemption deduction to another--after he has already received a refund because of that deduction effectively puts the irs in an unmanageable situation we don’t have to decide this question now but will have to think about it carefully when someone in a case like this one actually files an amended_return to give up a qualifying-child claim child of any taxpayer for that year sec_152 as we have already discussed j h k s and j h y s were the qualifying children of smyth’s son and his wife in therefore under the tie-breaker rules of sec_152 they were neither smyth’s qualifying children nor her qualifying relatives under sec_152 we have to conclude that she doesn’t get a dependency_exemption deduction for either child sec_32 allows an eligible_person an earned-income credit against her income-tax liability the amount of the credit is based on her earned_income adjusted_gross_income and number of qualifying children see sec_32 f gomez v commissioner tcmemo_2016_173 at because j h k s and j h y s are not smyth’s qualifying children she would be eligible for the credit if at all based only on her earned_income for the year see sec_32 c a ii in a taxpayer needed an adjusted_gross_income of less than dollar_figure to qualify for any amount of earned-income credit as a single_taxpayer without any qualifying children sec_32 j revproc_2011_52 sec_3 2011_45_irb_701 smyth’s adjusted_gross_income for was too high for her to get this credit sec_32 borrows the definition of qualifying_child from sec_152 but changes it in ways that aren’t relevant to this opinion see sec_32 if a taxpayer is entitled to a dependency_exemption for a qualifying_child who is not yet years old then she also gets a child_tax_credit for that child see sec_24 c because we conclude that smyth didn’t qualify for dependency_exemption deductions for j h k s and j h y s we likewise deny her a child_tax_credit for either child income is taxed at different rates according to a taxpayer’s filing_status sec_1 to qualify for the lower rates given to a head_of_household a taxpayer must among other things have a qualifying_child sec_2 because j h k s and j h y s are not smyth’s qualifying children she can’t use head-of- household filing_status for iii conclusion we are sympathetic to smyth’s position she provided all of the financial support for j h k s and j h y s had been told by her son that she should claim the children as her dependents and is now stuck with a hefty tax bill it is difficult for us to explain to a hardworking taxpayer like smyth why this should be so except to say that we are bound by the law and it is impossible for us to convince ourselves that the result we reach today--that the irs was right to send see nixon v commissioner tcmemo_2011_249 wl at citing 87_tc_1412 brissett v commissioner t c memo money meant to help those who care for small children to someone who spent it on drugs instead--is in any way just except for the theory of justice that requires a judge to follow the law as it is but explain his decision in writing so that those responsible for changing it might notice decision will be entered under rule
